UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                              No. 99-30224
                            Summary Calendar


SAMMIE LEE HARRIS,

                                             Petitioner-Appellant,

versus

WARDEN, AVOYELLES CORRECTIONAL CENTER,

                                             Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                            (98-CV-815)
                       --------------------

                            October 20, 1999

Before POLITZ, WIENER, and STEWART, Circuit Judges.

PER CURIAM:*

     Petitioner-Appellant      Sammie   Harris,     Louisiana    prisoner

#309967, appeals from the denial of his pro se habeas corpus

petition filed pursuant to 28 U.S.C. § 2254.       Harris was granted a

certificate of appealability by the district court on two issues:

(1) whether he was entrapped and (2) whether his counsel rendered

ineffective    assistance   for   failing   to   raise   the   defense   of

entrapment.

     Harris was not entrapped because he was not induced to engage

in criminal conduct.   See Jones v. Jones, 163 F.3d 285, 304-05 (5th


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Cir. 1998), petition for cert. filed,___ S. Ct. ___, (July 13,

1999)(No. 99-5263). Thus, entrapment was not a viable defense, and

Harris cannot demonstrate prejudice arising from counsel’s failure

to raise the issue of entrapment.   Id.

AFFIRMED.




                                2